Opening of the sitting
(The sitting was opened at 10.05 a.m.)
Mr President, yesterday afternoon, in an unscheduled announcement in this Chamber, the President made a show of imposing financial sanctions on a number of Members because of the protest in December. What I want to know is: was it in order for the President to make that announcement without doing those Members the basic courtesy of telling them that such an announcement would be made and when it would be made? The President talked much about showing courtesy to Members in this House, so why, I ask, were those of us affected by his announcement not done the basic courtesy of being told that he would make such an announcement? Is it too much to expect an answer to that?
Mr Allister, it is not the duty of the Presidency to judge on courtesy. Our duty is to apply the rules, and you can be absolutely sure that the rules have been fully respected.
(DE) Mr President, with reference among others to Rule 146 of the Rules of Procedure, you just said that it is your duty to apply the Rules. I cannot understand why sittings keep starting late, sometimes by several minutes or even a quarter of an hour. That wastes a lot of taxpayers' money. You are very strict about observing the Rules vis à vis political opponents, who simply want a referendum or fairness and democracy, but not when it comes to yourself!
If you treated everybody equally in this House, then you would long since have had to initiate proceedings against the Presidency for countless incidents of serious fraud, because that is precisely what I would call it when sittings keep starting late, with the resulting waste of taxpayers' money.
Two different yardsticks are being applied here and you must accept the reproach that this is a Parliament that acts arbitrarily, that deliberately sidelines political opponents on the grounds of technicalities while constantly tolerating what happens on its own side and even covering up serious fraud!
Thank you very much, Mr Martin, for your interesting views.